UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:814-01044 TriplePoint Venture Growth BDC Corp. (Exact name of registrant as specified in its charter) MARYLAND 46-3082016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) TriplePoint Venture Growth BDC Corp. 2755 Sand Hill Road, Suite150, Menlo Park, California 94025 (Address of principal executive office) (650) 854-2090 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share 6.25% Notes due 2020 The New York Stock Exchange The New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨No x The aggregate market value of common stock held by non-affiliates of the Registrant on June30, 2015 based on the closing price on that date of $13.48 on the New York Stock Exchange was $222.3 million. For the purposes of calculating this amount only, all directors and executive officers of the Registrant have been treated as affiliates. There were 16,302,036 shares of the Registrant’s common stock outstanding as of March 11, 2016. Documents Incorporated by Reference: Portions of the Registrant’s Proxy Statement relating to the Registrant’s 2016 Annual Meeting of Stockholders to be filed not later than 120days after the end of the fiscal year covered by this Annual Report on Form10-K are incorporated by reference into PartIII of this Annual Report on Form10-K. TRIPLE POINT VENTURE GROWTH BDC CORP FORM10-K FOR THE YEAR ENDED DECEMBER 31, 2015 TABLE OF CONTENTS Page PARTI Item1. Business 1 Item1A. Risk Factors 35 Item1B. Unresolved Staff Comments 63 Item2. Properties 63 Item3. Legal Proceedings 64 Item4. Mine Safety Disclosures 64 PARTII Item5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 65 Item6. Selected Financial Data 69 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 70 Item7A. Quantitative And Qualitative Disclosures About Market Risk 90 Item8. Consolidated Financial Statements and Supplementary Data 92 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A. Controls and Procedures Item9B. Other Information PARTIII Item10. Directors, Executive Officers and Corporate Governance Item11. ExecutiveCompensation Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13. Certain Relationships and Related Transactions and Director Independence Item14. Principal Accountant Fees and Services PARTIV Item15. Exhibits and Financial Statement Schedules Signatures PART I Except as otherwise indicated in this annual report on Form 10-K, the terms: · “we,” “us” and “our” refer to TriplePoint Venture Growth BDC Corp., a Maryland corporation, and its wholly owned subsidiaries; · “Adviser” refers to TPVG AdvisersLLC, a Delaware limited liability company, our investment adviser and a subsidiary of TPC; · “Administrator” refers to TPVG AdministratorLLC, a Delaware limited liability company, our administrator and a subsidiary of our Adviser; · “TPC” and “TriplePoint Capital” refers to TriplePoint CapitalLLC, a Delaware limited liability company; and · “Financing Subsidiary” refers to TPVG Variable Funding CompanyLLC, a Delaware limited liability company and our wholly owned subsidiary. Item1. Business Overview We are an externally managed, closed-end, non-diversified management investment company that has elected to be treated as a business development company, or “BDC,” under the Investment Company Act of 1940, as amended, or the “1940 Act.” We also have elected to be treated, and intend to qualify annually thereafter, as a regulated investment company, or “RIC,” under SubchapterM of the Internal Revenue Code of 1986, as amended, or the “Code,” for U.S. federal income tax purposes beginning with our taxable year ended December31, 2014. We are an “emerging growth company” under the Jumpstart Our Business Startups Act of 2012, as amended, or the “JOBS Act.” For so long as we remain an emerging growth company under the JOBS Act, we will be subject to reduced public company reporting requirements. We were formed to expand the venture growth stage business segment of TPC’s investment platform and are the primary vehicle through which TPC focuses its venture growth stage business. Our investment objective is to maximize our total return to stockholders primarily in the form of current income and, to a lesser extent, capital appreciation by primarily lending with warrants to venture growth stage companies focused in technology, life sciences and other high growth industries which are backed by TPC’s select group of leading venture capital investors.
